Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Kahn, J.), imposed March 16, 2011, on the ground that the sentence was excessive.
*759Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255-256 [2006]). Mastro, J.P., Rivera, Leventhal, Hall and Lott, JJ., concur.